DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 31 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 34, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Tyson Crane on 10/15/21.
The application has been amended as follows: 
Specification: On paragraph [0001], “U.S. Application No. 15/339,520, filed October 31, 2016, which” has been replaced with -- U.S. Application No. 15/339,520, filed October 31, 2016, now U.S. Patent No. 10,231,793, which—
Claim 31: The claim has been replaced with 
-- A method for removing an object from a patient, comprising:
advancing a first medical instrument into a cavity of the patient by inserting the first medical instrument through a natural orifice of the patient, wherein the first medical instrument includes a position sensor and is robotically controllable;
navigating the first medical instrument to an object to be removed from within the cavity of the patient;
based at least in part on an output from the position sensor, inserting a needle into the patient to create a percutaneous port; 
inserting a second medical instrument into the cavity of the patient through the  percutaneous port, wherein the second medical instrument is robotically controllable;
providing irrigation of a fluid into the cavity of the patient;

applying suction to the second medical instrument to assist in causing the object to be removed from the cavity of the patient through the second medical instrument.--
Claim 38: On line 2, “into the cavity of a patient” has been replaced with –into the cavity of the patient—
Claim 39: The claim has been replaced with 
-- The method of Claim 38, wherein inserting the second instrument robotically is based on the output of the position sensor.—
Claim 46: On line 1, “of claim 31” has been replaced with –of Claim 31—
Claim 47: Cancelled
Claim 48: On line 1, “of claim 47” has been replaced with –of Claim 31—
Claim 49: On line 1, “of claim 48” has been replaced with –of Claim 48—
Claim 50: On line 1, “of claim 49” has been replaced with –of Claim 49—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a method of removing an object from a patient by robotically controlling a first medical instrument with a position sensor to insert it through a natural orifice of a patient and navigate it through it, based at least in part on an output from the position sensor, inserting a needle into the patient to create a percutaneous port so a second medical instrument can be robotically  introduced through it where the instruments are used to perform irrigation, suction, and lithotripsy on the object inside the cavity of the patient in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771